 

Exhibit 10.1

COOL HOLDINGS, INC.


UNSECURED PROMISSORY NOTE

(this “Note”)

 

$400,000.00 – Principal AmountIssue Date  –  September 27, 2018

San Diego, California

 

 

FOR VALUE RECEIVED, Cool Holdings, Inc., a Maryland corporation (the “Company”),
promises to pay to the order of Rein Voigt (the “Lender”), the principal sum of
Four Hundred Thousand and 00/100 Dollars ($400,000.00) (the “Principal Amount”),
together with (i) the Loan Fee (as defined below) and (ii) all accrued and
unpaid interest thereon, if any, upon the terms and conditions specified
below.  

1.Maturity.  Unless this Note is earlier repaid in full or is accelerated, the
entire outstanding principal balance of this Note, together with (i) the Loan
Fee and (ii) all unpaid interest thereon, if any, shall be due and payable on
October 1, 2018 (the “Maturity Date”).  

2.Loan Fee; Default Interest.  In lieu of interest prior to the Maturity Date
and provided there has not occurred any Event of Default, a one time fee of
$4,000.00 (the “Loan Fee”) shall be due and payable upon the Maturity Date, and
no further fees or interest shall accrue under the Note.  Upon any Event of
Default, in addition to the Loan Fee, interest shall accrue on the principal
outstanding from time to time under this Note, commencing from the Event of
Default under this Note and continuing until payment of this Note in full, at a
rate equal to eight percent (8.0%) simple interest per annum, compounded
annually.  Notwithstanding anything herein to the contrary, if during any period
for which interest is computed under this Note, the amount of interest computed
on the basis provided for in this Note, together with all fees, charges and
other payments which are treated as interest under applicable law, would exceed
the amount of such interest computed on the basis of the Highest Lawful Rate (as
defined herein), the Company’s obligations hereunder shall, automatically and
retroactively, be deemed reduced to the Highest Lawful Rate, and during any such
period the interest payable under this Note shall be computed on the basis of
the Highest Lawful Rate.  In the event Lender receives as interest an amount
which would exceed the Highest Lawful Rate, then the amount of any excess
interest shall not be applied to the payment of interest hereunder, but shall be
applied to the reduction of the unpaid principal balance due hereunder.  As used
herein, “Highest Lawful Rate” means the maximum non-usurious rate of interest,
as in effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Lender in connection with this Note under
applicable law.

3.Payment Terms.  All payments shall be made in lawful money of the United
States of America by wire transfer of immediately available funds to an account
designated by the Lender in writing.  No periodic or regular payments of
principal and interest shall be required under this Note prior to the Maturity
Date.  Prepayment of the principal amount of this Note, together with the Loan
Fee and all accrued and unpaid interest, if any, on the portion of principal so
prepaid, may be made in whole or in part at any time without penalty.  Any
payments made under this Note shall be applied first to the payment of all
accrued and unpaid interest, then to the payment of the

1

--------------------------------------------------------------------------------

 

Loan Fee and then to the payment of principal.  By acceptance of this Note,
Lender agrees that upon repayment in full of this Note, Lender will promptly
deliver to the Company this Note marked “PAID IN FULL.”  

4.Events of Acceleration.  Notwithstanding the provisions set forth above, upon
the occurrence of one or more of the following events (each, an “Event of
Default”) and after expiration of any applicable cure period set forth below,
the entire unpaid principal balance of this Note, together with all accrued and
unpaid interest, shall become immediately due and payable:

4.1The execution by the Company of a general assignment for the benefit of
creditors, the filing by or against the Company of any petition in bankruptcy or
any petition for relief under the provisions of the Federal bankruptcy act or
any other state or Federal law for the relief of debtors and the continuation of
such petition without dismissal for a period of ninety (90) days or more, the
appointment of a receiver or trustee to take possession of any property or
assets of the Company or the attachment of or execution against any property or
assets of the Company which is not discharged within ninety (90) days from its
inception; or

4.2The Company approves or effects (i) the dissolution or liquidation of the
Company, or (ii) the cessation or termination of all or substantially all of the
Company’s operations or business; or

4.3The Company’s failure to timely make any payment of principal, the Loan Fee
and/or interest hereunder and the failure to make such payment for a period of
thirty (30) days from the receipt of notice of such failure.

5.Miscellaneous.

5.1Governing Law; Venue.  This Note shall be governed in all respects by the
internal laws of the State of California, as applied to contracts entered into
by California residents within the State of California, and to be performed
entirely within the State of California, without regard to principles of
conflict of laws.  The parties agree that all disputes arising out of or related
to this Note shall be adjudicated exclusively in the state or federal courts
located in San Diego County, California.  The Company, and Lender by acceptance
of this Note, hereby submit themselves to the jurisdiction of the courts of the
State of California in the County of San Diego and the Federal courts of the
United States located in such state and county, if such court has subject matter
jurisdiction, in respect of all actions arising out of or in connection with the
interpretation or enforcement of this Note and waive any argument that venue in
such forums is not convenient and further agree that any actions initiated by
the parties shall be venued in such forums.  

5.2Assignment; Successors and Assigns.  Neither the Company nor the Lender, by
acceptance of this Note, may assign or otherwise transfer its rights or
obligations under this Note except with the prior written consent of the other
party.  Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors and administrators of the parties hereto. Nothing in this Note,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Note, except as expressly
provided in this Note.  

2

2

--------------------------------------------------------------------------------

 

5.3Amendments and Waivers.  Except as expressly provided herein, neither this
Note nor any term hereof may be amended, waived, discharged or terminated other
than by a written instrument referencing this Note and signed by the Company and
the Lender.  No waivers of or exceptions to any term, condition, or provision of
this Note, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such term, condition, or provision.

5.4Waiver.  Failure of the Company or the Lender to exercise any right or remedy
under this Note or delay by the Company or the Lender in exercising such right
or remedy will not operate as a waiver thereof.

5.5Original Signature.  This Note may be delivered by facsimile or other
electronic transmission, which shall be deemed an original.

5.6Severability.  In the event that any provision of this Note becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, the Note shall continue in full force and effect without said provision to
the maximum extent permissible by law.

5.7Heading.  The headings used in this Note are used for convenience only and
are not considered in construing or interpreting the Note.

5.8Acceptance of Note.  By Lender’s acceptance of this Note, the Lender agrees
to all of the terms and conditions set forth in this Note.

5.9Entire Agreement.  The parties agree and acknowledge that this Note
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and no party shall be liable or
bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

 

[Signature Page Follows]

3

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Note on the date first above
written.

COMPANY:

 

COOL HOLDINGS, INC.,
a Maryland corporation


 


By:     /s/ Mauricio Diaz
Name: Mauricio Diaz
Title:  Chief Executive Officer

 

 

 

LENDER ACKNOWLEDGMENT:

 

Acknowledged, accepted and agreed to as of the date first above written by:

 

 


    /s/ Rein Voigt
Rein Voigt

 

(Cool Holdings, Inc. – Signature Page to Unsecured Promissory Note)

 